                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ARMEL M. LUMEMBO,                                      CASE NO. C19-1846-JCC
10                             Petitioner,                  ORDER
11          v.

12   STATE OF WASHINGTON,

13                             Defendant.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary Theiler, United States Magistrate Judge (Dkt. No. 10). Petitioner seeks relief under 28
17   U.S.C. § 2254 from a 2019 King County Superior Court judgment and sentence. (Dkt. No. 6-3 at
18   1.) Judge Theiler recommends that the Court dismiss Petitioner’s habeas petition because he has
19   not exhausted the remedies available to him in Washington’s courts. (Dkt. No. 10 at 1–2.)
20   Petitioner has not filed objections to Judge Theiler’s report and recommendation, and the Court
21   finds her analysis persuasive. The Court therefore ORDERS as follows:
22          1.      The report and recommendation (Dkt. No. 4) is ADOPTED;
23          2.      This action is DISMISSED without prejudice; and
24          3.      A certificate of appealability is DENIED.
25          //
26          //


     ORDER
     C19-1846-JCC
     PAGE - 1
 1          DATED this 20th day of February 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1846-JCC
     PAGE - 2
